wo

ra

Oo S& SS BD wT

 

Case 20-10752-abl Doc 53 Entered 08/10/20 15:47:02 Page 1 of 7

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022

TRUSTEE

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re Case No. BK-S 20-10752 ABL

JIMENEZ ARMS, INC., IN PROCEEDINGS UNDER CHAPTER 7
APPLICATION FOR APPROVAL OF
PAYMENT OF AN ADMINISTRATIVE
EXPENSE TO HEALTHY TECHNOLOGY
SOLUTIONS LLC IN THE AMOUNT OF
$1,063.75

Date: September 17, 2020
Time: 11:00 a.m.
Place: Foley Bldg., Third Floor

Debtor.

Nee ee” eel Nee ee” See” ae” Nee” ee ee” maser” Somer” Set”

 

LENARD E. SCHWARTZER, Chapter 7 Trustee (the "Trustee"), files this Application for
Approval of Payment of an Administrative Expenses to HEALTHY TECHNOLOGY SOLUTIONS LLC
("HTS") in the Amount of $1,063.75(the "Application"). This Application is brought pursuant to 11
U.S.C §503(b), and supported by the Points and Authorities set forth herein, the pleadings on file of
which the Trustee respectfully requests that this Court take judicial notice, and any argument
entertained at the hearing on this matter.

The Trustee seeks authorization, pursuant to 11 U.S.C. §503(b), to pay an administrative
expense in the amount of $1,063.75 to HTS. The administrative expense was incurred and expended
by the bankruptcy estate for services rendered by HTS in recovering data from the Debtor's

computers which had been turned over to Nellis Auction.

 
Ww

wo

oO SN WB WN

 

Case 20-10752-abl Doc 53 Entered 08/10/20 15:47:02 Page 2 of 7

JURISDICTION
The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a
core proceeding pursuant to 28 U.S.C. §157(b). Venue is proper before this Court pursuant to
28 U.S.C. §§1408 and 1409.

BACKGROUND FACTS
1. This case was commenced February 10, 2020, by the filing of a voluntary Chapter 7
petition.
2. The undersigned is the duly appointed and acting Chapter 7 Trustee.
3. During a meeting of creditors, the principal of Debtor advised the Trustee that he had

turned over the Debtor's computers to Nellis Auction after deleting all information contained on the
computers.

4. The Trustee directed his staff to contact HTS to arrange to go to Nellis Auction, pick
up the server and 5 PCs, and recover the information contained therein.

5. The estate paid HTS $1,063.75 for the services performed for the estate. A copy of
HTS's invoice is attached hereto, marked Exhibit "1" and incorporated herein by reference.

6. In the Trustee's business judgment, the administrative expense incurred was actual,
necessary costs and expenses to preserve the estate.

MEMORANDUM OF LAW

Allowance of administrative expenses is set forth in 11 U.S.C. §503. Section 503(b)
provides in part:

"(b) After notice and a hearing, there shall be allowed administrative expenses, other than

claims allowed under section 502(f) of this title, including
(1)(A) the actual, necessary costs and expenses of preserving the estate including --
(i) wages, salaries, and commissions for services rendered after the
commencement of the case”

Section 507(a)(2) accords administrative expenses of a bankruptcy estate second priority.

Section 503(b)(1)(A) states that administrative expenses include "the actual, necessary costs and

expenses of preserving the estate including . . ." and then lists specific categories. Under § 102(3)

 
to

tad

 

just and proper.

 

 

Case 20-10752-abl Doc 53 Entered 08/10/20 15:47:02 Page 3 of 7

"includes" and "including" are not limiting. Therefore, the use of "including" in the preamble of
§ 503(b)(1)(A) means that actual and necessary costs and expenses of preserving the estate may
include types of claims other than those listed under § 503(b)(1)(A) which may be given
administrative priority.

In re 800Ideas.com, Inc., 496 B.R. 165, 175 (B.A.P. 9th Cir. 2013). See e.g., Matter of
TransAmerican Nat. Gas Corp., 978 F.2d 1409, 1420 (5th Cir. 1992) ("the purpose of the priority
treatment afforded by § 503 is to encourage third parties to provide necessary goods and services to
the debtor-in-possession so that it can continue to conduct its business, thus generating funds from
which prepetition creditors can be paid.") In re JALV. Ag., Inc., 154 B.R. 923, 930 (Bankr. W.D.
Tex. 1993) (the costs of truck repair were appropriately classified as administrative priority since the
costs contributed to the preservation of assets of the estate).

The administrative expense incurred by the bankruptcy estate to preserve the estate was

actual, necessary costs and expenses allowable pursuant to 11 U.S.C. §503(b).

REQUEST FOR RELIEF

 

The Trustee respectfully requests that the Court enter an order granting this Application and
allowing and authorizing the payment of $1,063.75 to HEALTHY TECHNOLOGY SOLUTIONS

LLC as an allowed administrative expense of this bankruptcy estate, and for such other relief as is

 

Dated: August 10, 2020

 

LENARD E. SCHWARTZER
Trustee

DECLARATION OF TRUSTEE

I declare, under penalty of perjury, that the foregoing is true and correct, to the best of my

knowledge, information and belief. LSE A _p
Dated: August 10, 2020

LENARD E. SCHWARTZER C/

2

 
Case 20-10752-abl Doc 53 Entered 08/10/20 15:47:02 Page4of7

EXHIBIT “1"
Case 20-10752-abl Doc 53 Entered 08/10/20 15:47:02 Page 5of 7

Healthy Technology Solutions LLC. 4 HEALTHY TECHNOLOGY
2251 N Rampart Blvd., #375 JEALTHY TECHNOLOG

Las Vegas, NV 89128 SOLUTIONS
(702) 553-3200

 

 

 

 

 

 

 

Bill To: Date Las Vegas Office
Lenard Schwartzer, Trustee 07/14/2020 206694

Attn: Angela Hosey Account

2850 S. Jones Boulevard, Suite 1 Schwartzer McPherson

Las Vegas, 89146-5308

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terms Due Date PO Number Reference
Net 30 days 08/13/2020
Services |Work Type [Staff Hours Rate Amount
Agreement Billable Time: S&M Law Silver + Storagecraft
System Engineer Onsite Jeffrey Stuhr 2.25 115.00 258.75
System Engineer Remote Support Jeffrey Stuhr 0.25/7.00 0.00/115.00 833.75
Total Services: 1,063.75
Agreement Adjustments Quantity| Amount
Covered by Agreement: S&M Law Silver + Storagecraft
Services (.25) 0.00
Total Agreement -28.75
Adjustments:
Invoice Subtotal: 1,063.75
State Sales Tax: 0.00
. Invoice Total: 1,063.75
Make checks payable to Healthy Technology Solutions LLC. Bayinenits: 0.00
Credits: 0.00
Balance Due: 1,063.75

 

 

 

- Thank You For Your Business!

yw

Exhibit 7”

 
Case 20-10752-abl

Doc 53 Entered 08/10/20 15:47:02

Page 6 of 7

 

lInvoice Time Detail

Invoice Number:
Company:

206694

Schwartzer & McPherson Law Firm

 

Member: Stuhr, Jeffrey Date: 5/11/2020

Staff

Notes

Hours

Rate

| |
Ext Amt

 

Stuhr, Jeffrey

 

Contact:Hosey, Angela

Went to Nellis Auctions and picked u

server and 5 PCs out of 3 carts full o
items, brought back to office and
reached out to S&M to see if they had
credentials for the devices.

Includes travel time.

2.75

115.00

316.25)

 

 

 

Subtotal: 316.25

 

Member: Stuhr, Jeffrey Date: 5/12/2020

Staff

Notes

Hours

Rate

Ext Amt

 

Stuhr, Jeffrey

 

Contact:Hosey, Angela

Password Bill gave did not work. Was

able to access all PCs and server data
and started transferring to external
drive, then began process of
uploading to OneDrive.

Y

2.00

115.00

230.00

 

 

Subtotal: 230.00

 

[Member: Stuhr, Jeffrey: Date: 5/21/2020

Staff

Notes

Hours

Rate

Ext Amt

 

Stuhr, Jeffrey

Contact:Hosey, Angela

I will get right on giving everyone
access. At any point you may choose
to download the files and host them
elsewhere, but if you wish for others
to access the files from our onedrive,
we will need to be contacted and
send them a link.

Y

0.25

115.00

28.75

 

Stuhr, Jeffrey

 

: Contact:Hosey, Angela

Trimmed files due to OneDrive folder
limitations and make password links
to:each directory from OneDrive,

-email sent out with links to

_- Lenard. Schwartzer, Trustee
- Trustee@s-mlaw.com

William Holland
WHolland2@aol.com
Jason Imes
JImes@s-mlaw.com
Angela Hosey
AFHosey@s-mlaw.com

2.25

115.00

258.75

 

 

 

Subtotal: 287.50

 

Member: Stuhr, jeffrey Date: 6/2/2020

Staff

Notes

Hours

Rate

Ext Amt

 

Stuhr, Jeffrey

 

Contact:Hosey, Angela
Dropped off the equipment at Nellis

Y

2.25

115.00

258.75

 

 
Case 20-10752-abl Doc 53 Entered 08/10/20 15:47:02 Page 7 of 7

 

~ Auctions today. Includes travel time.
Subtotal: 258.75

 

 

Invoice Time Total: Billable Hours: 9,50
